DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 10, and 18 have been amended. Claim 21 has been cancelled. Claim 22 has been added. Claims 1-20 and 22 are currently pending. 

Response to Arguments


Applicant’s Remarks filed 04/11/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Forehand in view of Goto does not teach a first bus and a second bus that are physically separated from each other of newly amended claims 1, 10, and 18, the Examiner respectfully disagrees. 

Forehand discloses a cryptographic and security electronics module (Fig. 2, 40) used for key generation using a random number generator (Fig. 2, 56, RNG; [0026], “cryptographically good random number generator 56 provides random numbers with technical infeasibility of prediction”; i.e. first peripheral of claim 1), and contains an internal command bus (Fig. 2, 68; i.e. first bus of claim 1) and a block pipeline bus (Fig. 2, 72; i.e. second bus of claim 1). Forehand further discloses that the random number generator generates a random number and transmits the random number to multiple function blocks within the cryptographic module (Fig. 2; [0032], “The random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks, random numbers for the system microprocessor”) and a hash is created ([0023], “symmetric cipher block 42 is used to provide symmetric encryption of data.  In one example the symmetric encryption module can include Advanced Encryption Standard (AES) and Triple Data Encryption Standard (TDES) algorithms”). While Applicant argues that the first and second buses are not separate physical transmission mediums, the claim limitation does not explicitly state what that means (i.e. are they separate lines, are there no direct connections between the buses, are they contained within separate cables?), and Forehand shows in Figure 2 that the block pipeline bus 72 and the internal command bus 68 do not have any direction connections with each other. Thus, the first and second buses can be interpreted as separate physical transmission mediums as there is no direct data transmissions between the buses. 
While Forehand does not explicitly teach that the random number is transmitted via the second bus, Goto was incorporated in light of the amendments to disclose a local bus (Fig. 5C, 30; [0078], “secure processor of the present embodiment shown in FIG. 2 comprises a processor core (central operating circuit) 10, secondary cache 20, a local bus 30”) and a secure bus for random number transmission (Fig. 5C, 89/90; [0093], “secure assist 80 is comprised of a public IF (register IF) 81, a secure controller 82, an RSA computing unit 83, an elliptic curve cryptosystem computing unit 84, a hashing operation unit 85, a random number generator 86, an authentication list 87, a secure bus IF 88, and a secure bus 89”). While Applicant argues that there are no buses completely separate from each other, it can be seen in Goto, Figure 5C, that the local bus 30 is coupled to a public bus interface 81 while the secure bus is coupled to a secure bus interface 88. Goto further discloses the bus interfaces serving as a boundary between the buses, preventing bus access ([0094], “In the secure assist 80, the public IF 81 alone can be used among software operating in the processor core 10 and blocks other than the public IF 81 cannot be accessed”), thus the local and secure buses of Goto can also be interpreted as physical separate transmission mediums. 

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Forehand (US 2008/0072071), herein Forehand2, and further in view of Goto (US 2007/0198851).

Regarding claim 1, Forehand teaches a system, comprising: a first bus comprising a first physical transmission medium (Fig. 2, 68, Internal Command Bus Coupled to Interface External Microprocessor Interface 48); a second bus (Fig. 2, 72, Block Pipeline Bus) comprising a second physical transmission medium (Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations) being physically separate from the first physical transmission medium (Fig. 2, Buses 68 and 72 have no direct connections); a first peripheral coupled to the first bus and the second bus (Fig. 2, 56, RNG; i.e. random number generator), the first peripheral to: receive a first command from the first bus (Fig. 2, uP Control Bus receiving commands from System Microprocessor 66 and commands traveling first bus 68 via command controller 60; Paragraph 0024, system microprocessor interface 48 provides the connection between the cryptographic and security module and the system microprocessor.  This connection is used to transfer commands to and retrieve status from the cryptographic and security module… Paragraph 0027, command controller 60 is provided for receipt and decoding of commands received from the system microprocessor and for tasking of the sub-circuitry.  The command controller has the primary responsibility for decoding commands and setting microprocessor sub-blocks for the desired operation, and data flow); and generate a random number responsive to the first command (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks, random numbers for the system microprocessor); and a second peripheral coupled to the first bus and the second bus (Fig. 2, 42, Symetric Cipher Block Coupled to Buses 68 and 72), the second peripheral to access the data via the second bus (Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations); and generate a cryptographic key (Fig. 1; Paragraph 0014, FIG. 1 is a block diagram of a key generating apparatus 10… Paragraph 0017, circuit of FIG. 1 can be implemented as a sub-block in an ASIC device and, when used in a disc drive, would be surrounded by the confined security electronics module). 
Forehand teaches generating a random number and generating a cryptographic key. Forehand does not explicitly state that the second peripheral generates a cryptographic key responsive to the random number.
Forehand2 teaches the second peripheral configured to access the random number via the bus (Fig. 2, Bus Connection Between Key Generation Hardware 70 and Random Number Generator 66) and generate a cryptographic key responsive to the random number (Paragraph 0040, virtual smart card includes key generating hardware 70, a root key storage device 72, and a random number generator 74). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the system to incorporate the teachings of Forehand2 and generate a cryptographic key in response to the random number transmitted along the second bus.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transfer of random numbers in a secure manner for the use of encryption key generation, thus improving the security and secrecy capabilities of the system (See Forehand2: Paragraph 0043).
Forehand discloses a cryptographic system a first internal command bus and a second pipeline bus. Forehand2 discloses generating a cryptographic key based on a random number. Neither Forehand nor Forehand2 explicitly teach the second bus is used for transmitting the random number. 
Goto teaches a first bus comprising a first physical transmission medium (Fig. 5C, Local Bus; Paragraph 0337, output to the command buffer 61 from the CPU core 15 and are output to the local bus 30 from the command buffer 61); a second bus comprising a second physical transmission medium (Fig. 5C, 89/90, Secure Bus), the second physical transmission medium being physically separate from the first physical transmission medium (Fig. 5C, Public Interface 81 and Secure Bus Interface 88 Separates the Two Buses; Paragraph 0095, secure bus IF 88 is an interface for transmitting the setting/functional control of the secure pipe 60 and the secure DMA 70 to the secure bus 90), the second peripheral (Fig. 5C, 60, Secure Assist) to access the random number (Fig. 5C, 86, Random Number Generator; Paragraph 0095, random number generator 86 generates a random number for key generation and license information generation) via the second bus (Paragraph 0095, random number generator 86 generates a random number for key generation and license information generation. The authentication list 87 stores a built-in key and an officially registered key, which is explained later. The secure bus IF 88 is an interface for transmitting the setting/functional control of the secure pipe 60 and the secure DMA 70 to the secure bus 90). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the system to incorporate the teachings of Goto and transmit the random key via the second bus that is physically separated from the first bus.
One of ordinary skill in the art would be motivated to make the modifications in order to restrict access to the second key bus to verified peripheral devices, thus ensuring the security of the system (See Goto: Paragraphs 0024, 0025, & 0033).

Regarding claim 8, the combination of Forehand/Forehand2/Goto teaches the system of claim 1. Forehand does not explicitly teach wherein access to the random number is limited to the second bus.
Goto teaches wherein access to the random number is limited to the second bus (Paragraph 0095, random number generator 86 generates a random number for key generation and license information generation. The authentication list 87 stores a built-in key and an officially registered key, which is explained later. The secure bus IF 88 is an interface for transmitting the setting/functional control of the secure pipe 60 and the secure DMA 70 to the secure bus 90). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the system to incorporate the teachings of Goto and prevent access between the first and second bus.
One of ordinary skill in the art would be motivated to make the modifications in order to restrict access to the second key bus to verified peripheral devices, thus ensuring the security of the system (See Goto: Paragraphs 0024, 0025, & 0033).

Regarding claim 10, Forehand teaches a method, comprising: receiving, at a first peripheral (Fig. 2, 56, RNG; i.e. random number generator), a first command via a first bus (Fig. 2, 68, Internal Command Bus Coupled to Interface External Microprocessor Interface 48; Paragraph 0024, system microprocessor interface 48 provides the connection between the cryptographic and security module and the system microprocessor.  This connection is used to transfer commands to and retrieve status from the cryptographic and security module… Paragraph 0027, command controller 60 is provided for receipt and decoding of commands received from the system microprocessor and for tasking of the sub-circuitry.  The command controller has the primary responsibility for decoding commands and setting microprocessor sub-blocks for the desired operation, and data flow) having a first physical transmission medium (Fig. 2, 68, Internal Command Bus Coupled to Interface External Microprocessor Interface 48); and generating, via the first peripheral, a random number responsive to the first command (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks, random numbers for the system microprocessor); initiating a transmission of the random number over a second bus (Fig. 2, 72, Block Pipeline Bus ; Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations) having a second physical transmission medium (Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations) being physically separate from the first physical transmission medium (Fig. 2, Buses 68 and 72 have no direct connections); generating, via a second peripheral (Fig. 2, 42, Symetric Cipher Block Coupled to Buses 68 and 72), a cryptographic hash responsive to accessing the random number accessed via the second bus (Paragraph 0023, symmetric cipher block 42 is used to provide symmetric encryption of data). 
Forehand does not explicitly state that the second peripheral generates a cryptographic key responsive to the random number.
Forehand2 teaches initiating a transmission of the random number over a bus (Fig. 2, Bus Connection Between Key Generation Hardware 70 and Random Number Generator 66); and generating, via a second peripheral, a cryptographic key responsive to accessing the random number accessed via the bus (Paragraph 0040, virtual smart card includes key generating hardware 70, a root key storage device 72, and a random number generator 74).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the method to incorporate the teachings of Forehand2 and generate a cryptographic key in response to the random number transmitted along the second bus.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transfer of random numbers in a secure manner for the use of encryption key generation, thus improving the security and secrecy capabilities of the system (See Forehand2: Paragraph 0043).
Forehand discloses a cryptographic system a first internal command bus and a second pipeline bus. Forehand2 discloses generating a key responsive to a random number. Neither Forehand nor Forehand2 explicitly teach the second bus is used for transmitting the random number. 
Goto teaches a first bus having a first physical transmission medium (Fig. 5C, Local Bus; Paragraph 0337, output to the command buffer 61 from the CPU core 15 and are output to the local bus 30 from the command buffer 61); a second bus having a second physical transmission medium (Fig. 5C, 89/90, Secure Bus), the second physical transmission medium being physically separate from the first physical transmission medium (Fig. 5C, Public Interface 81 and Secure Bus Interface 88 Separates the Two Buses; Paragraph 0095, secure bus IF 88 is an interface for transmitting the setting/functional control of the secure pipe 60 and the secure DMA 70 to the secure bus 90), the second peripheral (Fig. 5C, 60, Secure Assist) to access the random number via the second bus (Fig. 5C, 86, Random Number Generator; Paragraph 0095, random number generator 86 generates a random number for key generation and license information generation). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the method to incorporate the teachings of Goto and transmit the random key over the second bus which is physically separate from the first bus.
One of ordinary skill in the art would be motivated to make the modifications in order to restrict access to the second key bus to verified peripheral devices, thus ensuring the security of the system (See Goto: Paragraphs 0024, 0025, & 0033).

Regarding claim 17, the combination of Forehand/Forehand2/Goto teaches the method of claim 10. Forehand does not explicitly teach wherein access to the random number is limited to the second bus.
Goto teaches preventing access through the first bus to data transmitted on the second bus (Paragraph 0095, random number generator 86 generates a random number for key generation and license information generation. The authentication list 87 stores a built-in key and an officially registered key, which is explained later. The secure bus IF 88 is an interface for transmitting the setting/functional control of the secure pipe 60 and the secure DMA 70 to the secure bus 90). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the method to incorporate the teachings of Goto and prevent access between the first and second bus.
One of ordinary skill in the art would be motivated to make the modifications in order to restrict access to the second key bus to verified peripheral devices, thus ensuring the security of the system (See Goto: Paragraphs 0024, 0025, & 0033).

Claims 2-6 & 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Forehand (US 2008/0072071), herein Forehand2, in view of Goto (US 2007/0198851) and further in view of Olivia (US 2006/0253763).

Regarding claim 2, the combination of Forehand/Forehand2/Goto teaches the system of claim 1. Forehand teaches transmit, via the second bus (Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations), the random number (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks). The combination of Forehand/Forehand2/Goto does not explicitly teach wherein the first peripheral is to: generate corruption indication data; and transmit, via the second bus, the corruption indication data. 
Olivia teaches wherein the first peripheral is to: generate corruption indication data (Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted); and transmit, via the second bus, the corruption indication data (Paragraph 0014, Interleaving techniques enable random burst losses to be sparse within the data flow and are based on the solution of transmitting the packets not in their sequential order but according to a different order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the system to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 3, the combination of Forehand/Forehand2/Goto teaches the system of claim 1. Forehand does not explicitly teach a separate corruption detection module on the second bus configured to detect data corruption using the corruption indication data. 
Goto teaches a corruption detection module (Fig. 2, 80, Secure Assist) coupled to the second bus (Fig. 2, 90, Secure Bus) and is to detect data corruption using the corruption indication data (Paragraph 0151, verification in units of pages is performed in such a manner that the secure assist 80 starts the secure DMA 70 via the secure bus 90, and the secure DMA 70 performs hashing operation, and the operation result is verified.  By the above manner, page verification is performed in the authentication mode 2, and failure of the verification is determined as authentication error, enabling detection of code falsification).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the system to incorporate the teachings of Goto and include a key authentication unit in the cryptographic system of Forehand so that data verification can be performed.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the detection of whether or not the generated data is correct or if an error has occurred (See Goto: Paragraphs 0014/0015).
The combination of Forehand/Forehand2/Goto does not explicitly teach a corruption detection module coupled to the second bus and is to detect data corruption using the corruption indication data.
Olivia teaches corruption indication data (Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the system to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 4, the combination of Forehand/Forehand2/Goto/Olivia teaches the system of claim 2. Forehand does not explicitly teach wherein the corruption indication data is appended to the random number.
Olivia teaches wherein the corruption indication data (Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted) is appended to the random number (Paragraph 0014, Interleaving techniques enable random burst losses to be sparse within the data flow and are based on the solution of transmitting the packets not in their sequential order but according to a different order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified system to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 5, the combination of Forehand/Forehand2/Goto/Olivia teaches the system of claim 2. Forehand further teaches wherein the first peripheral is configured to initiate a transmission of the random number on the second bus (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks, random numbers for the system microprocessor). Forehand does not explicitly teach wherein the first peripheral is further configured to initiate a transmission of the corruption indication data on the second bus. 
Olivia teaches wherein the first peripheral is further configured to initiate a transmission of the corruption indication data on the second bus (Fig. 1, FEC0-FEC(n-k-1); Paragraph 0015, FIG. 1 first all the packets "pck0" of the t blocks are transmitted in order starting from the packet "pck0" of block "0" up to the packet "pck0" of block "t-1", then all the packets "pck1" are transmitted always in the same order, and so on up to the packets "pck(k-1)".  After the k packets of all the t blocks have been transmitted, the n FEC packets are transmitted once again in the same order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified system to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 6, the combination of Forehand/Forehand2/Goto/Olivia teaches the system of claim 2. Forehand does not explicitly teach wherein the packets of the corruption indication data are randomly interleaved with data packets of the random number.
Olivia teaches wherein the packets of the corruption indication data are randomly interleaved with data packets of the random number (Fig. 1, FEC0-FEC(n-k-1); Paragraph 0015, FIG. 1 first all the packets "pck0" of the t blocks are transmitted in order starting from the packet "pck0" of block "0" up to the packet "pck0" of block "t-1", then all the packets "pck1" are transmitted always in the same order, and so on up to the packets "pck(k-1)".  After the k packets of all the t blocks have been transmitted, the n FEC packets are transmitted once again in the same order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the system to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 11, the combination of Forehand/Forehand2/Goto teaches the method of claim 10. Forehand teaches initiating, via the first peripheral (Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations), a transmission of the random number over the second bus (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks). The combination of Forehand/Forehand2/Goto does not explicitly teach the first peripheral generating corruption indication data. 
Olivia teaches generating, via the first peripheral, corruption indication data corresponding to the random number (Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted); initiating, via the first peripheral, a transmission of the corruption indication data over the second bus (Paragraph 0014, Interleaving techniques enable random burst losses to be sparse within the data flow and are based on the solution of transmitting the packets not in their sequential order but according to a different order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the method to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 12, combination of Forehand/Forehand2/Goto/Olivia teaches the method of claim 11. Forehand does not explicitly teach a separate corruption detection module on the second bus configured to detect data corruption using the corruption indication data. 
Goto teaches detecting, via a corruption detection module (Fig. 2, 80, Secure Assist) coupled to the second bus (Fig. 2, 90, Secure Bus), corrupted data responsive to the corruption indication data (Paragraph 0151, verification in units of pages is performed in such a manner that the secure assist 80 starts the secure DMA 70 via the secure bus 90, and the secure DMA 70 performs hashing operation, and the operation result is verified.  By the above manner, page verification is performed in the authentication mode 2, and failure of the verification is determined as authentication error, enabling detection of code falsification).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the method to incorporate the teachings of Goto and include a key authentication unit in the cryptographic system of Forehand so that data verification can be performed.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the detection of whether or not the generated data is correct or if an error has occurred (See Goto: Paragraphs 0014/0015).
The combination of Forehand/Forehand2/Goto does not teach corruption indication data. 
Olivia teaches corruption indication data (Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the method to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 13, the combination of Forehand/Forehand2/Goto/Olivia teaches the method of claim 11. Forehand does not explicitly teach wherein the transmission includes alternating data packets of the random number and the corruption indication data.
Olivia teaches wherein the transmission includes alternating data packets (Paragraph 0007, techniques for recovery of lost packets (which preserves the quality of the data) uses the Reed-Solomon (RS) error-correction code.  This technique envisages the generation of (n-k) redundant packets (FEC packets) for each block of k packets of transmitted data.  The FEC packets are transmitted together with the data flow in order to protect the received data from losses.  This type of solution enables protection of the data of up to a maximum of (n-k) lost packets every n packets transmitted) of the random number and the corruption indication data (Paragraph 0014, Interleaving techniques enable random burst losses to be sparse within the data flow and are based on the solution of transmitting the packets not in their sequential order but according to a different order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the method to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 14, the combination of Forehand/Forehand2/Goto/Olivia teaches the method of claim 11. Forehand further teaches wherein the initiating the transmission further comprises: initiating a transmission of the random number over the second bus (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks, random numbers for the system microprocessor). The combination of Forehand/Forehand2/Goto does not explicitly teach wherein the initiating the transmission further comprises: initiating a transmission of the corruption indication data over the second bus. 
Olivia teaches wherein the initiating the transmission further comprises: initiating a transmission of the corruption indication data over the second bus (Fig. 1, FEC0-FEC(n-k-1); Paragraph 0015, FIG. 1 first all the packets "pck0" of the t blocks are transmitted in order starting from the packet "pck0" of block "0" up to the packet "pck0" of block "t-1", then all the packets "pck1" are transmitted always in the same order, and so on up to the packets "pck(k-1)".  After the k packets of all the t blocks have been transmitted, the n FEC packets are transmitted once again in the same order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the method to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them sparse within the data flow (See Olivia: Paragraph 0014). 

Regarding claim 15, the combination of Forehand/Forehand2/Goto/Olivia teaches the method of claim 11. The combination of Forehand/Forehand2/Goto does not explicitly teach wherein the transmission includes packets of corruption indication data randomly interleaved with data packets of the random number.
Olivia teaches wherein the transmission includes packets of corruption indication data randomly interleaved with data packets of the random number (Fig. 1, FEC0-FEC(n-k-1); Paragraph 0015, FIG. 1 first all the packets "pck0" of the t blocks are transmitted in order starting from the packet "pck0" of block "0" up to the packet "pck0" of block "t-1", then all the packets "pck1" are transmitted always in the same order, and so on up to the packets "pck(k-1)".  After the k packets of all the t blocks have been transmitted, the n FEC packets are transmitted once again in the same order).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the method to incorporate the teachings of Olivia and include a packet interleaving technique when transmitting the key packets to include interleaved FEC code packets.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the effect of random burst losses by making them sparse within the data flow (See Olivia: Paragraph 0014). 

Claims 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Forehand (US 2008/0072071), herein Forehand2, in view of Goto (US 2007/0198851) in view of Olivia (US 2006/0253763) and further in view of Haller (US 6,182,261).

Regarding claim 7, the combination of Forehand/Forehand2/Goto/Olivia teaches the system of claim 2. The combination of Forehand/Forehand2/Goto/Olivia does not explicitly teach wherein the corruption indication data includes a cyclic redundancy check (CRC) code. 
Haller teaches wherein the corruption indication data includes a cyclic redundancy check (CRC) code (Col. 1, Lines 18-21, it is common to transmit the data in packets, and add to each packet a CRC (cyclic redundancy check) field, for example of a length of 16 bits, which carries a checksum of the data of the packet).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the system to incorporate the teachings of Haller and include CRC codes to the integrity data and have a CRC corruption module on the secure bus line.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the errors of transmission of digital data by detecting the errors when possible (See Haller: Lines 14-17).  

Regarding claim 16, combination of Forehand/Forehand2/Goto/Olivia teaches the method of claim 11. The combination of Forehand/Forehand2/Goto/Olivia does not explicitly teach wherein the corruption indication data includes a cyclic redundancy check (CRC) code. 
Haller teaches wherein the corruption indication data includes a cyclic redundancy check (CRC) code (Col. 1, Lines 18-21, it is common to transmit the data in packets, and add to each packet a CRC (cyclic redundancy check) field, for example of a length of 16 bits, which carries a checksum of the data of the packet).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the method to incorporate the teachings of Haller and include CRC codes to the integrity data and have a CRC corruption module on the secure bus line.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the errors of transmission of digital data by detecting the errors when possible (See Haller: Lines 14-17).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Forehand (US 2008/0072071), herein Forehand2, in view of Goto (US 2007/0198851) and further in view of Bourke (US 5,199,106).

Regarding claim 9, the combination of Forehand/Forehand2/Goto teaches the system of claim 1. The combination of Forehand/Forehand2/Goto does not explicitly teach wherein the second bus is a synchronous bus.
Bourke teaches wherein the second bus is a synchronous bus (Col. 1, Lines 60-66, second bus… is a synchronous bus which functions by way of a "clocking" arrangement whereby a unit, on one end of the bus, will transmit commands, data or instructions to another unit, on the other end of the bus, when appropriate clock signals are generated, clocking the commands, data or instructions into the other unit).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the system to incorporate the teachings of Bourke and implement the second bus as a synchronous bus synchronized to a clock signal.
One of ordinary skill in the art would be motivated to make the modifications in order to make the bus inherently faster (See Bourke: Col. 1, Lines 67-68, the clocking arrangement of the… bus is inherently faster, in operation, than handshaking arrangement).  

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Goto (US 2007/0198851) and further in view of Debout (US 2013/0238907).

Regarding claim 18, Forehand teaches a device comprising: a system bus interface for coupling to a system bus and configured to receive a command via the system bus (Fig. 2, 68, Internal Command Bus Coupled to Interface External Microprocessor Interface 48); a second bus interface (Fig. 2, Interfaces coupled to crypto sub-blocks) for coupling to a second bus and to transmit second bus commands via the second bus (Fig. 2, 72, Block Pipeline Bus); wherein the device is to: determine that the command is to transmit sensitive data (Paragraph 0027, command controller has the primary responsibility for decoding commands and setting microprocessor sub-blocks for the desired operation, and data flow. The command controller is also expected to sequence the operations required to perform the RSA computations); generate a random number (Fig. 2, 56, RNG; i.e. random number generator) in response to the command (Paragraph 0024, system microprocessor interface 48 provides the connection between the cryptographic and security module and the system microprocessor.  This connection is used to transfer commands to and retrieve status from the cryptographic and security module… Paragraph 0027, command controller 60 is provided for receipt and decoding of commands received from the system microprocessor and for tasking of the sub-circuitry.  The command controller has the primary responsibility for decoding commands and setting microprocessor sub-blocks for the desired operation, and data flow) and to initiate a transmission of the random number (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks, random numbers for the system microprocessor) over the second bus (Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations), and wherein the system bus and the secure bus each comprise a respective physical transmission medium that is separate from the other (Fig. 2, Buses 68 and 72 have no direct connections). 
Forehand teaches transmitting a command to cause a generation of a random number. Forehand does not explicitly teach a secure bus interface. 
Goto teaches a device (Fig. 5C, 80, Secure Assist Device) comprising: a system bus interface for coupling to a system bus (Fig. 5C, 30, Local Bus) and to receive a command via the system bus (Fig. 5C, 81, Public Interface); and a secure bus interface (Fig. 5C, Secure Bus Interface) for coupling to a secure bus and to transmit secure bus commands via the secure bus (Fig. 5C, 90, Secure Bus; Paragraph 0093, performs setting/control of the secure pipe 60 and the secure DMA 70 via the secure bus 90 as well as performing the computing process and the authentication process of the public key system); wherein the device is to: determine that the command is to transmit sensitive data (Fig. 5C, Processor Core 10 Transmitting Commands; Paragraph 0083, software (program) executed in the processor core 10 sends commands and a variety of information to the secure DMA 70 and the secure assist 80 via the command buffer 61.  The software executed in the processor core 10 reads the content of each register, which is implemented in the public IF of the secure assist 80, via the command buffer 61.  The command buffer 61 is a channel for commands issued from the processor core 10.  In the present embodiment, the commands are issued by register read/write access performed to the secure assist 80); generate a random number in response to the command (Fig. 5C, 86, Random Number; Paragraph 0095, random number generator 86 generates a random number for key generation and license information generation… Paragraph 0178, the parent program sets the above information at the public IF 81 of the secure assist 80, the secure hardware begins the hardware key authentication process by setting "key authentication command" to the command register in the public IF 81 of the secure assist 80), and wherein the system bus and the secure bus each comprise a respective physical transmission medium that is separate from the other (Fig. 5C, Public Interface 81 and Secure Bus Interface 88 Separates the Two Buses; Paragraph 0095, secure bus IF 88 is an interface for transmitting the setting/functional control of the secure pipe 60 and the secure DMA 70 to the secure bus 90). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the device to incorporate the teachings of Goto and include commands indicating authentication/sensitive data transmissions for a host system via the physically separate buses.
One of ordinary skill in the art would be motivated to make the modifications in order to allow an outside processor to transmit authentication data commands (See Goto: Paragraph 0020) while restricting access to the second key bus to verified peripheral devices, thus ensuring the security of the system (See Goto: Paragraphs 0024, 0025, 0033, and 0040).
Neither Forehand nor Goto explicitly teach a secure bus interface to generate secure bus commands via the secure bus. 
Debout teaches a secure bus interface for coupling to a secure bus and to generate and transmit secure bus commands via the secure bus (Fig. 4, 404, Secure Link & Fig. 5, 506/508, Secure Link Interfaces; Paragraph 0068, serial output data Serial_out is synchronized with the serial clock Serial_clk, and associated with a key request command in the serial communication engine 506 in the cryptographic processor 108). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the device to incorporate the teachings of Debout and include command generation within the secure bus interface of the device.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transfer of signals via the creation and use of integrity signal data (See Debout: Paragraphs 0070 & 0071), thus ensuring that corrupted data is not injected by hackers (See Debout: Paragraphs 0008 & 0009).

Regarding claim 20, the combination of Forehand/Goto/Debout teaches the device of claim 18. Forehand teaches wherein the second bus interface is to generate data packets (Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations) including the random number (Paragraph 0032, random number generator provides random numbers for the following: a random number for the root key 52, random numbers to be distributed within the crypto block to other crypto sub-blocks). Forehand does not explicitly teach the secure bus interface. 
Goto teaches the secure bus interface (Paragraph 0095, random number generator 86 generates a random number for key generation and license information generation. The authentication list 87 stores a built-in key and an officially registered key, which is explained later. The secure bus IF 88 is an interface for transmitting the setting/functional control of the secure pipe 60 and the secure DMA 70 to the secure bus 90). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the device to incorporate the teachings of Goto and physically separate the first command bus and the second key bus.
One of ordinary skill in the art would be motivated to make the modifications in order to restrict access to the second key bus to verified peripheral devices, thus ensuring the security of the system (See Goto: Paragraphs 0024, 0025, & 0033).
Neither Forehand nor Goto explicitly teach generating integrity data packets.
Debout teaches wherein the secure bus interface is configured to generate data packets including integrity data packets (Fig. 6, Serial_OUT and Complementary Serial_OUT; Paragraph 0068, serial output data Serial_out is delivered sequentially to the key sources 112 during consecutive clock cycles within a time period t1-t2. Integrity of the serial output data is first verified according to the complimentary output data/Serial_out delivered with Serial_out to the serial communication and decoding engine 508 inside the key sources 112).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the device to incorporate the teachings of Debout and include command generation within the secure bus interface of the device along with integrity data generation.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transfer of signals via the creation and use of integrity signal data (See Debout: Paragraphs 0070 & 0071), thus ensuring that corrupted data is not injected by hackers (See Debout: Paragraphs 0008 & 0009).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Goto (US 2007/0198851) in view of Debout (US 2013/0238907) and further in view of Chen (US 2007/0209072).

Regarding claim 19, the combination of Forehand/Goto/Debout teaches the device of claim 18. The combination of Forehand/Goto/Debout does not explicitly teach processing circuitry coupled to each of the system bus interface and the secure bus interface; and memory coupled to the processing circuitry.
Chen teaches processing circuitry coupled to each of the system bus interface and the secure bus interface (Fig. 2A, Processing unit 200 Coupled to Secure Key bus 112 and Control bus 116); and memory coupled to the processing circuitry (Fig. 2A, 204, Key Memory of Processing Unit 200; Paragraph 0025, FIG. 2A, there is shown a processing unit 200 that may comprise a secure register 202 and a key memory 204…. General configuration and/or control information to be utilized and/or generated by the processing unit 200 may be communicated via the control bus 116.  Moreover, data to be utilized and/or generated by the processing unit 200 may be communicated via the data bus 118). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the device to incorporate the teachings of Chen and include a processing circuitry coupled to the first and second bus and a memory coupled to the processing circuitry.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating a multi-processor SOC that can retrieve cryptographic keys over secure interfaces, thus creating a complex integrated system that also possesses device security capabilities (See Chen: Paragraph 0025).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Forehand (US 2006/0133607) in view of Forehand (US 2008/0072071), herein Forehand2, in view of Goto (US 2007/0198851) and further view of Debout (US 2013/0238907).

Regarding claim 22, the combination of Forehand/Forehand2/Goto teaches the system of claim 1. Forehand further teaches wherein the second bus comprises: a data bus (Fig. 2, 70, Data Bus; Paragraph 0025, cryptographic and security module contains an internal command bus 68 and data bus 70 for communication amongst internal sub-circuits and a block pipeline bus 72 for chaining of cryptographic operations).
Forehand does not teach wherein the second bus comprises: a command bus.
Goto teaches wherein the second bus comprises: a command bus (Fig. 5C, 90, Secure Bus; Paragraph 0093, performs setting/control of the secure pipe 60 and the secure DMA 70 via the secure bus 90 as well as performing the computing process and the authentication process of the public key system).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the system to incorporate the teachings of Goto and include commands indicating authentication/sensitive data transmissions for a host system via physically separate buses.
One of ordinary skill in the art would be motivated to make the modifications in order to allow an outside processor to transmit authentication data commands (See Goto: Paragraph 0020) while restricting access to the second key bus to verified peripheral devices, thus ensuring the security of the system (See Goto: Paragraphs 0024, 0025, 0033, and 0040).
The combination of Forehand/Forehand2/Goto does not explicitly teach wherein the second bus comprises: an error checking bus. 
Debout teaches wherein the second bus (Fig. 6; Paragraph 0067, five signals comprise a serial clock Serial_clk, a serial output signal Serial_out, a complementary serial output signal/Serial_out, a serial input signal Serial_in, and a complementary serial input signal /Serial_in. In various embodiments of the present invention, this serial data interface is a dedicated secure link) comprises: a data bus (Fig. 6, Serial Input Data); a command bus (Fig. 6, Serial Output Key Command); and an error checking bus (Paragraph 0068, Integrity of the serial output data is first verified according to the complimentary output data/Serial_out delivered with Serial_out to the serial communication and decoding engine 508 inside the key sources 112).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified the system to incorporate the teachings of Debout and include data, command, and integrity bus signal transmissions for the second bus.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the transfer of signals via the creation and use of integrity signal data (See Debout: Paragraphs 0070 & 0071), thus ensuring that corrupted data is not injected by hackers (See Debout: Paragraphs 0008 & 0009).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2004/0177261 to Watt discloses a device bus and multiple devices on the device bus that have secure and non-secure mode access. 
US PGPUB 2004/0003277 to Rabeler discloses an access control matrix of a bus multiplexer controller that controls which devices have access to secure data. 
US PGPUB 2008/0072071 to Forehand discloses a cryptographic system with a public interface to a host and secure bus within the cryptographic system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184